MEMORANDUM **
Chukwuma Azbuko appeals pro se the district court’s order denying his motion for reconsideration of its dismissal of his Title VII (42 U.S.C. § 2000e) and civil rights action alleging that the Census Bureau unlawfully refused to hire him because he is not a United States citizen. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
The district court did not abuse its discretion when it denied Azbuko’s motion to reconsider. Because the motion was filed more than ten days after entry of judgment, it was untimely under Fed.R.Civ.P. 59(e). Azbuko did not make the showing required for relief from judgment under Fed.R.Civ.P. 60(b) because he merely reiterated meritless arguments. He did not provide newly discovered evidence or argue any other basis for reconsideration. See Maraziti v. Thorpe, 52 F.3d 252, 255 (9th Cir.1995).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.